DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/009902 filed on September 2, 2020 in which Claims 1-19 are presented for examination.

Status of Claims
Claims 1- 19 are pending, of which claims 1-19 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the one or more end users" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the one or more end users" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chellappan (US Patent Application 2020/0327034) in view of Massa (US Patent Application 2016/0014238).

Claim 1, Chellappan teaches a method of predicting an occurrence of a failure condition in a Virtual Desktop Infrastructure (VDI) environment (View Chellappan ¶ 2, 22, 49, 78; VDI, predict potential problems), the method comprising: determining, by the failure prediction system, a deviation in, one or more performance patterns of each of the one or more information systems, and the functional experience corresponding to each of the one or more information systems, based on historical data of the corresponding one or more information systems and transactional data of an enterprise (View Chellappan ¶ 50, 65, 68, 73; VSPM, monitor system performance metrics to diagnose potential problems); and predicting, by the failure prediction system, an occurrence of a failure condition in a VDI environment, by performing predictive analytics on the determined deviation, based on one or more benchmark metrics (View Chellappan ¶ 73; determine likelihood of future issue).

Chellappan does not explicitly teach simulating, by a failure prediction system, a workload condition, to generate a functional experience corresponding to each of one or more information systems, wherein simulating the workload condition comprises performing one or more simulated end user transactions using the one or more information systems.

However, Massa teaches simulating, by a failure prediction system, a workload condition, to generate a functional experience corresponding to each of one or more information systems, wherein simulating the workload condition comprises performing one or more simulated end user transactions using the one or more information systems (View Massa ¶ 4, 46; simulate multiple users accessing a software application).

It would have been obvious to one or ordinary skill in the art, before the effective filing date, to modify Chellappan with simulating, by a failure prediction system, a workload condition, to generate a functional experience corresponding to each of one or more information systems, wherein simulating the workload condition comprises performing one or more simulated end user transactions using the one or more information systems since it is known in the art that client transactions can be simulated (View Massa ¶ 4, 46).  Such modification would have allowed a fault to be prediction in a virtual desktop.

Claim 10 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 19 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chellappan further teaches the transactional data of the enterprise is obtained, from at least one virtualization layer, at first predefined time intervals, wherein the transactional (View Chellappan ¶ 48; virtual processing environment), one or more servers hosting the one or more information systems, one or more service protocols and one or more communication gateways (View Chellappan ¶ 6, 13, 65; resource usage).
Claim 11 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chellappan further teaches the one or more performance patterns of each of the one or more information systems performing transactions of each of the one or more end users, are determined dynamically, by continuously monitoring each of the one or more information systems used by one or more end users of the enterprise (View Chellappan ¶ 50, 65; monitor system performance metrics).
Claim 12 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chellappan further teaches generating, by the failure prediction system, one or more actionable insights upon predicting the occurrence of the failure condition in the VDI (View Chellappan ¶ 75, 77; determine resolution); notifying, by the failure prediction system, the one or more actionable insights to a service provider associated with the VDI environment, to prevent the occurrence of the failure condition in the VDI environment (View Chellappan ¶ 75; alert message/ IT take action to prevent additional occurrences of the problem).
Claim 13 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Massa further teaches the one or more simulated end user transactions comprises at least one of application launch operation, login operation, read operation, write operation and submit operation (View Massa ¶ 4, 46; access software application).

Claim 14 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chellappan further teaches the predictive analytics is performed using at least one statistical techniques related to data mining, predictive modelling and machine learning, wherein the one or more benchmark metrics are determined based on the historical (View Chellappan ¶ 11, 73; machine learning algorithm).
Claim 17 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chellappan further teaches the historical data of the one or more information systems comprises at least one of, one or more previously identified performance patterns, performance metrics, standard deviations, change in measurements within a time slot and baseline shifts related to the one or more information systems, determined while performing one or more tasks (View Chellappan ¶ 57; historical performance metrics data).

Claim 18 is the system corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chellappan (US Patent Application 2020/0327034) in view of Massa (US Patent Application 2016/0014238) and further in view of Dorai (US Patent Application 2008/0270838).



However, Dorai teaches the functional experience corresponding to each of the one or more information systems is quantified by a measure of time consumed at each virtualization layer, to execute each of the one or more simulated end user transactions (View Dorai ¶ 46; virtual time).

It would have been obvious to one or ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the functional experience corresponding to each of the one or more information systems is quantified by a measure of time consumed at each virtualization layer, to execute each of the one or more simulated end user transactions since it is known in the art that a virtual time can be determined (View Dorai ¶ 46).  Such modification would have allowed the virtual time that a user takes to execute a simulated transaction predict a failure.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Smith (US Patent Application 2005/0065678) teaches predictive-type diagnostic applications.
-Li (US Patent Application 2020/0241894) teaches predicting a VDI configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114